DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The term “substantially” in claim 1 and 58 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a 
	Claims 2 and 3 state “wherein the cover section has an elasticity of 15-75%” and “wherein the base section has an elasticity of 5-25%”.  These limitations merely state a range for a percentage of elasticity for the sections without providing any indication about the structure of the cover section or base section that is resulting in the sections possessing the claimed percentages of elasticity. The recited material property does not follow from the structure recited in the claims.  The claims do not provide information about the material used, pore size, fiber size, or thickness that is varied to result in sections with the claimed elasticity values.  The examiner suggests amending the claim to provide the particular structure that results in the cover section and base section possessing these elasticity percentages.
	Claims 4-10, and 59 are rejected based on their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 8, and 41-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nanni et al (US 2020/0405473 A1).

Regarding claim 1, Nanni discloses a breast implant fixation device to secure a breast implant in a patient comprising: 
a base section (Figure 10, item 4, base annotated below; paragraph 0105), 
a cover section (Figure 10, cover annotated below, it; paragraph 0100), 
and a hinge region connecting the base section to the cover section (Figure 2, base section 4 is folded over breast implant, therefore a hinge region is provided between the base section 4 and cover section); 
wherein said implant fixation device comprises a substantially planar two dimensional first configuration (Figure 3); 
and a folded three dimensional second configuration (Figure 2) comprising a shape and size to at least partially cover the breast implant (Figure 2, item 1) when the cover section (Figure 2, item 2) is wrapped around the front of the breast implant and secured to the base section (Figure 2, item 4); 
and wherein the cover section has a greater elasticity than the base section (paragraph 0103, the covering section comprises a mesh which provides greater elasticity, this can also be seen in Figure 14).  

    PNG
    media_image1.png
    588
    740
    media_image1.png
    Greyscale

.
	Regarding claim 4, Nanni discloses wherein the base and cover sections comprise a plurality of pores (Figure 10, plurality of pores on the cover section and plurality of pores on the base section are annotated above).  
	Regarding claim 8, Nanni discloses wherein the base section is formed from a first mesh, and the cover section is formed from a second mesh (paragraph 0103), and wherein the elasticity of the second mesh is greater than the elasticity of the first mesh (the covering 2 can be formed from a mesh material, such as woven fibers as is disclosed in paragraph 0103, therefore, the base and cover section are formed from a mesh material, but the mesh material has additional cuts provided (Figure 2, item 13) which increases the elasticity of the cover section when compared to the base section 4).  
	Regarding claim 41, Nanni discloses a breast implant wrap for limiting movement of the breast implant in a patient (Figure 14; paragraph 0017)
a thin sheet-like two dimensional first configuration (Figure 12), 
said first configuration further comprising a cover section (Figure 12, cover section annotated below), 
and a plurality of base sections radially extending from the cover section (Figure 12, item 4 (annotated below)); 
and a second three dimensional configuration (Figures 13a-b) comprising a shape and size to at least partially cover the breast implant (Figures 13a-b, item 1) when each of the base sections is folded around the breast implant and secured to one another (the base sections 4 are secured to one another through wire 20).  

    PNG
    media_image2.png
    626
    635
    media_image2.png
    Greyscale

	Regarding claim 42, Nanni discloses wherein the first configuration has a profile selected from the group consisting of: star, flower, and gear (Figure 12 shows a gear configuration).  

Claims 36-38, 40, and 58-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachrach et al (US 2016/0151062 A1).
	
Regarding claim 36, Bachrach discloses a breast implant wrap comprising: 
a thin sheet-like two dimensional first configuration (Figures 24 and 25, paragraph 0160 discloses that the embodiment of Figures 24 and 25 can be substantially similar to the components of the composition 100, therefore the first portion 410 and second portion 412 can be joined along lines 418 and 425 similarly to centerline 108 of composition 100 of Figure 1), 
said first configuration further comprising a base section (Figure 25, item 412), 
a cover section (Figure 24, item 410), 
and a hinge region connecting the base section to the cover section (as stated above, when the configuration of Figures 24 and 25 is substantially similar to the components of the composition of 100, the two portions 410 and 412 are joined along lines 418 and 425); 
and a second three dimensional configuration (Figure 26) comprising a shape and size to at least partially cover the breast implant (Figure 26, item 402) when the cover section (Figure 26, item 410) is folded around the front of the breast implant and secured to the base section (Figure 26, item 412; the cover section is secured to the base section through the tabs 116 interlocking with the slits 114).
	Regarding claim 37, Bachrach discloses wherein the cover section has a profile selected from the group consisting of: star, flower, and gear (Figure 24, gear configuration is shown).  
	Regarding claim 38, Bachrach discloses wherein the cover section (Figure 24, item 410) has a center area and plurality of extension members (or fingers, petals or teeth) radially extending from the center area (Figure 24, item 116).  
Figure 25, item 412 has a semi-circular profile).  
	Regarding claim 58, Bachrach discloses a method for performing breast implant surgery comprising: 
providing a wrap (Figures 24 and 25, paragraph 0160 discloses that the embodiment of Figures 24 and 25 can be substantially similar to the components of the composition 100, therefore the first portion 410 and second portion 412 can be joined along lines 418 and 425 similarly to centerline 108 of composition 100 of Figure 1),  
the wrap comprising a pocket-free, substantially planar first configuration (as stated above, when the configuration of Figures 24 and 25 is substantially similar to the components of the composition of 100, the two portions 410 and 412 are joined along lines 418 and 425 which provides a pocket-free wrap with a planar first configuration); 
placing the breast implant on a base section of the wrap and folding a cover section over the front of the breast implant such that the wrap forms a 3D second configuration enclosing the breast implant (Figure 26, when the two ends are connected as in the configuration of component 100, the base section 412 would be folded over the cover section 410 such that the wrap forms a second configuration enclosing breast implant 402); 
adjusting the tightness of the cover over the top of the breast implant to remove wrinkles and creases across the breast implant (paragraph 0167, lines 3-11); 
securing the cover to the base while the cover is stretched (Figure 26, paragraph 0167, lines 3-11); 
and locating the wrap containing the breast implant in the breast of a patient (paragraph 0156).  
Figure 26, item 116) with a plurality slits (Figure 26, item 114), each slit being adapted to receive an individual tooth (Figure 26, paragraph 0167).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 2016/0151062 A1) in view of Nanni et al (US 2020/0405473 A1).

	Regarding claim 1, Bachrach discloses a breast implant fixation device to secure a breast implant in a patient comprising: 
a base section (Figure 25, item 412), 
a cover section (Figure 24, item 410), 
and a hinge region connecting the base section to the cover section (Figures 24 and 25, paragraph 0160 discloses that the embodiment of Figures 24 and 25 can be substantially similar to the components of the composition 100, therefore the first portion 410 and second portion 412 can be joined along lines 418 and 425 similarly to centerline 108 of composition 100 of Figure 1 which would provide a hinge region)
wherein said implant fixation device comprises a substantially planar two dimensional first configuration (Figures 24 and 25, when the first portion and second portion 410 and 412 are joined along the edges 418 and 425 as is disclosed in paragraph 0160 as a possible combination, first and second portions 410 and 412 would possess a substantially planar two dimensional first configuration); 
and a folded three dimensional second configuration (Figure 26, would be folded along lines 418 and 425 when substantially similar to component 100) comprising a shape and size to at least partially cover the breast implant (Figure 26) when the cover section (Figure 25, item 410) is wrapped around the front of the breast implant and secured to the base section (Figure 25, item 412; the cover section is secured to the base section through tabs 116 and slits 114); 
	As set forth supra, Bachrach discloses the invention substantially as claimed.
	However, Bachrach does not disclose wherein the cover section has a greater elasticity than the base section.
	Nanni teaches wherein the cover section has a greater elasticity than the base section (see Nanni, paragraph 0103, the covering section comprises a mesh which provides greater elasticity, this can also be seen in Figure 14).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bachrach by providing wherein the cover section has a greater elasticity than the base section as taught by Nanni because the flexible behavior of the cover section allows the cover section to adapt to the shape of the object to be confined.  In particular, when the cover section is applied to a prosthesis, this flexible region expands and adapts to the outer surface and to the shape of the prosthesis (see Nanni, paragraph 0126).
see Bachrach, Figure 27, paragraph 0168).  
	Regarding claim 10, as set forth supra, the combination discloses further comprising a plurality of tabs (see Bachrach, Figure 26, item 116), and a plurality of slits (see Bachrach, Figure 26, item 114), wherein each slit is adapted to receive one tab such that the cover can be tightened to eliminate wrinkles in the cover (Figure 26, paragraph 0167).  

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bachrach et al (US 2016/0151062 A1) in view of Egnelov et al (WO 2021/063851 A1).

	Regarding claim 39, as set forth supra, Bachrach discloses the invention substantially as claimed.
	However, Bachrach does not disclose wherein the number of extension members ranges from 4 to 8.  
	Egnelov teaches an implant fixation device (see Egnelov, Figure 3, page 3, lines 30- page 4, line 4) wherein the number of extension members ranges from 4 to 8 (Figure 3, items 31-34).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bachrach by providing wherein the number of extension members ranges from 4 to 8 as taught by Egnelov because the omission of duplicate parts that are already disclosed in the prior art as performing the intended purpose has been held to be within the reasonable skill of a person having ordinary skill in the art. (In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient. See MPEP 2144.04.II.A)	

Allowable Subject Matter
Claims 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Nanni et al (US 2020/0405473 A1) as stated above.  Nanni discloses a breast implant fixation device to secure a breast implant in a patient comprising: a base section, a cover section, and a hinge region connecting the base section to the cover section; wherein said implant fixation device comprises a substantially planar two dimensional first configuration; and a folded three dimensional second configuration comprising a shape and size to at least partially cover the breast implant when the cover section is wrapped around the front of the breast implant and secured to the base section; and wherein the cover section has a greater elasticity than the base section, wherein the base and cover sections comprise a plurality of pores, however, Nanni fails to teach wherein the average diameter of the pores in the cover section is smaller than the average diameter of the pores in the base section.  
	The closest prior art is Nanni et al (US 2020/0405473 A1) as stated above.  Nanni discloses a breast implant fixation device to secure a breast implant in a patient comprising: a base section, a cover section, and a hinge region connecting the base section to the cover section; wherein said implant fixation device comprises a substantially planar two dimensional first configuration; and a folded three dimensional second configuration comprising a shape and size to at least partially cover the breast implant when the cover section is wrapped around the front of the breast implant and secured to the base section; and wherein the cover section has a greater elasticity than the base section, however, Nanni fails to teach wherein the thickness of the cover section is greater than the thickness of the base section.  
	The closest prior art is Nanni et al (US 2020/0405473 A1) as stated above.  Nanni discloses a breast implant fixation device to secure a breast implant in a patient comprising: a base section, a cover section, and a hinge region connecting the base section to the cover section; wherein said implant fixation device comprises a substantially planar two dimensional first configuration; and a folded three dimensional second configuration comprising a shape and size to at least partially cover the breast implant when the cover section is wrapped around the front of the breast implant and secured to the base section; and wherein the cover section has a greater elasticity than the base section, wherein the base section is formed from a first mesh, and the cover section is formed from a second mesh, and wherein the elasticity of the second mesh is greater than the elasticity of the first mesh, however, Nanni fails to teach wherein the first and second meshes are formed from fibers and the average diameter of the fibers forming the first mesh is larger than the average diameter of the fibers forming the second mesh.  

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774